Quinn, Judge
(dissenting):
The principal opinion concedes that the evidence of controlled purchases provided more than sufficient cause to search the accused’s premises. In addition, I have no doubt as to the validity of the issuance of the authorization to search, subject to the condition that the search not be carried out unless and until corroborated by a predicted course of conduct by the suspect in the immediate future. As we pointed out in United States v Ness, 13 USCMA 18, 23, 32 CMR 18, 23 (1962):
[I]f the authority to search was merely inchoate at issuance, it was full and unconditional before the search was actually carried out.
See also Draper v United States, 358 US 307 (1959).
Turning to the necessity for "detached neutrality” on the part of the staff judge advocate, I am not convinced, as the majority are, that his comment "we’d been after him” demonstrates his identification with the investigative and prose-cutive agencies. Certainly, the staff judge advocate demonstrated his independence of judgment and his separateness from these other agencies of the Government when he rejected the initial request for authorization to search. The majority perceive his demand for additional evidence of probable cause as participation "in designing a plan to produce a probable cause situation;” I see it as proof of his independence of the investigatory arm and of his insistence that it meet the standards prescribed by law. The compelling nature of the additional evidence he demanded demonstrates he was not a rubber stamp for the agents or predisposed to accede to their view that the evidence of probable cause they first presented to him was sufficient. To me, these circumstances have a meaning that is entirely different from that attributed to them by the majority.
In the civilian community, the magistrate authorized to issue a warrant is as much a part of the Government as the criminal investigator and the prosecuting attorney; in the military community, the staff judge advocate is in the same position. Both the civilian magistrate and the staff judge advocate may know of previous aborted proceedings against a particular suspect. Such knowledge alone would not disqualify them from acting on a new application for a warrant. Considering the staff judge advocate’s knowledge of the previous proceedings against the accused and bearing in mind his association with the other agencies as part of the Government, I construe his use of the word "we” as meaning the Government, in the person of all the agencies that had previously been involved with the accused; and I construe his demand for more evidence as proof of his impartiality and independence. I conclude, therefore, that the staff judge advocate was not disqualified from issuing the authorization to search, and I would affirm the decision of the Court of Military Review.
APPENDIX I
AFFIDAVIT
Personally appeared before me, the undersigned officer on the 23rd day of May, 1972 the affiant, Harry J. STOVALL, special agent Naval Investigative Service Office, resident agency, Whidbey Island, Washington and deposes and states under oath as follows:
That Michael T. MARRINE, CPL, USMC, was arrested at Blaine, Washington on 20 May 1972 by U. S. Customs Agents at which time he was in possession of approximately 2 ounces of marijuana. Said substance has been field tested by customs agénts and proven to be marijuana. Thereafter, MARRINE submitted a statement under oath in *116which he related that he purchased two ounces of what he believed to be marijuana, at a cost of $18.00 from a sailor’s wife whose name is Chris. MARRINE further indicated that he did not know the last name of the woman and had never met her sailor husband. Subsequently, at the request of Agent Carl J. MERRITT, NISO, Corporal MARRINE pointed out a residence located in Victory housing on the confines of the Naval Air Station, Whidbey Island, the address of which is 666 D Brant Street as being the location whereat he had purchased the marijuana on the 18th of May, 1972.
It was verified through the Base Locator system that 666 Brant Street, Oak Harbor, Washington is occupied by one Jack B. STAGGS, SN, USN, D98-76-11 and his wife, Chris. STAGGS identity, address, and wife’s name had been previously verified during the course of an investigation, involving narcotics of which he was the subject, previously conducted by the resident agency of NISO, Whidbey Island. Reliable information had been furnished to the affiant and his agency previously concerning the possession, use and sale of marijuana by Carol J. WAIT, residing at West 2503 Upton, Spokane, Washington on 6 December, 1971, in which he implicated her husband Lowell Scott WAIT in that use, possession and sale and she further identified in her statement Mrs. STAGGS as being named Chris. Subsequent to receipt of the information from Carol J. WAIT, her husband, Lowell Scott WAIT was apprehended while an unauthorized absentee and found to have been in possession of drug paraphernalia at that time. Lowell Scott WAIT subsequently provided additional information which proved to be reliable concerning numerous dangerous drug and narcotics users in the Whidbey Island area including his purchase from, use with, and possession by Jack STAGGS at his address in Victory housing, and also implicating Chris STAGGS as being a possessor and user of marijuana. The information by both Carol J. WAIT and Lowell Scott WAIT was verified through normal investigative procedures. Lowell Scott WAIT was subsequently administratively separated from the United States Navy on the basis of drug abuse.
Your affiant further states that Michael T. MARRINE has agreed to effect a controlled purchase of marijuana from Jack STAGGS at the residence at 666 Brant Street, Oak Harbor, Washington on this date, 23 May 1972 under the direction of Carl J. MERRITT, and Harry J. STO-VALL, your affiant, resident agents, Naval Investigative Service, Whidbey Island, Washington.
23 May 1972 /signed/
Date Harry J. STOVALL
I Duane C. BUCHHOLZ, the undersigned officer, do hereby certify that the foregoing instrument was subscribed and sworn to before me this 23rd day of May, 1972, by Harry J. STOVALL, who is known to me to be a resident agent with the Naval Investigative Service, Whid-bey Island, Washington. And I do further certify that I am at the date of this certificate a commissioned officer of the grade, branch of service, and organization stated below in the active service of the United States Armed Forces, that by statute no seal is required on this certificate, and same is executed in my capacity as Station Judge Advocate, authorized to order searches in accordance with NASWHIDBEY INST. 5522. ID of 16 April 1971.
/ signed/
Duane C. BUCHHOLZ,
JAGC, LCDR
503-20-3024, U.S. Navy
Station Judge Advocate
NAS Whidbey Island
Oak Harbor, Washington 98277
APPENDIX II
COMMAND AUTHORIZATION FOR SEARCH AND SEIZURE
Date 23 May 1972
From: Commanding Officer, Naval Air Station, Whidbey Island
To: Special Agent(s) Carl J. Merritt and Harry J. STOVALL Naval Investigative Service Resident Agency, Whidbey Island, Wa.
Subj: Jack Lee STAGGS, SN, USN, D89-76-11: Authorization for search and seizure in the case of
1. In connection with an investigation of *117the offensefe) of the suspected sale and possession of marijuana, you are hereby authorized to search the person of STAGGS, his residence, located at 666-D Brandt Street, Navy Housing, Oak Harbor, Washington and any automobiles located thereat which belong to STAGGS, which is/are under my jurisdiction.
2.Pursuant to this authorization to search, you are further authorized to seize the following items: Marijuana and any controlled drug or substance and any special marked currency of the United States. Subject, however, to subsequent corroboration that Michael T. Marrine, CPL, USMC, will effect a controlled purchase of marijuana from the said Jack Lee Staggs, SN, USN, D89-76-11, on 23 May 1972, under the direction of Agents Carl Merritt and Harry Sto-vall, NISO.
3. You will provide a signed receipt to this command containing a full description of each and every item seized.
4. Any assistance desired in conducting this search will be furnished by this command.
/signed/
(Signature)
Duane C. Buchholz, LCDR
(Typed Name and Rank)